Title: John Quincy Adams to Abigail Adams 2d, 17 – 31 July 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N: 4.
      New York July 17th. 1785
     
     I went on shore upon Long Island with our Captain, and visited Monsr. de Marbois, who has taken a house there for the summer. He received me with politeness, invited me to dine with him, and enquired concerning my father in as friendly a manner, as he could have done had he wish’d him well. Madame de Marbois, may be called a pretty, little woman. She was a quaker, but appears not to have retained any of the rigid tenets of that sect. As this is Sunday, I have not as yet delivered any of my Letters; and have done nothing but walk about the town.
     
     
      18th
     
     I have delivered a number of my Letters, and have acquired some information, but which you will doubtless know before this reaches, you. Messrs. Jackson and Tracey, arrived in Boston, the 18th. of last may, after a passage of only 20 days. Poor Temple took the small pox in Ireland, and died on the passage. Mr. Bowdoin is present governor of Massachusetts and increases, in popularity every day. Mr. Hancock, being too infirm, to act as Governor of Massachusetts, is chosen as Member of Congress for the next year, and will probably take his rest, in the President’s seat, next November. This is escaping Scylla to fall into Charybdis; or is rather like a man I have read of; who being offered a glass of wine: answered, that he could not take a glass, but that he would take a bottle. The other delegates in Congress from Massachusetts for next year, are Mr. Sedgwick, Mr. King, Mr. Holten, and Mr. Dane. (not Mr. Dana).
     I waited upon the Massachusetts’ delegates before I went any where else, except to Mr. Jay’s. Mr. Gerry was glad to see me, on account of his friend, and Mr. King was very polite. They went with me and introduced me to the president, who enquired very particularly concerning my father. I also waited upon the Governor, and upon Don Diego de Gardoqui, who had about a fortnight since, his public audience of Congress, and who shows away here to an high degree. He made a speech when he had his audience; and I believe, I may affirm confidently, that he tired none of his auditors. You will see the speech in the Papers.
     
     
      19th
     
     The President of Congress this morning, at breakfast at Mr. Gerry, invited me to take an apartment in his house. I endeavoured to excuse myself as well as I could: but at dinner at his house, he repeated his invitation. I again offered my excuses, but he press’d it on me, with so much politeness, that I did not know how to refuse. Such attentions, embarass me, yet they give me more, pleasure, than they would, if I was myself the object of them.
     I met Mr. Church this morning: he sails the 4th. of next month in the british Packet, and has offered to take any Letters for me. You will receive my N:3. and probably this by him.
     
     
      20th
     
     At tea, this afternoon, at Mr. Ramsay’s, for whom Mrs. Rucker, was kind enough to give me Letters, I met Mr. Gardoqui, and his secretary Mr. Randon, who, if common report says true, is soon to marry Miss Marshall (Mrs. Rucker’s Sister.) Much good may do her, with the swarthy Don: his complexion and his looks: show sufficiently, from what country he is. How happens it, that revenge stares through the eyes of every Spaniard? Mr. Gardoqui was very polite, and enquired much after my father, as did also Mr. van Berkel the Dutch minister. Governor Livingston was appointed some time ago minister for Holland, but did not accept. Mr. Rutledge, governor of S. Carolina, is now appointed: but will it is presumed also decline.
     Doctor Mather, you will see by the Boston Papers, is dead. I have a Letter from your Pappa to him, and a small packet from his Son. I don’t know who I shall give them to.
     Mr. Dana has been appointed a judge of the supreme Court in our State, and is now riding the Circuit.
      
     
      21st
     
     I moved this morning to the President’s house. I determined upon this with some reluctance, not knowing whether it would meet with your Pappa’s approbation. But the President repeated his invitation with so much politeness, and Mr. Gerry and Mr. King whom I consulted on the subject, being of opinion I could accept of it without impropriety, I thought I could not do otherwise.
     Hearing in the morning, that the british June Packet had arrived, last night, I immediately went to Mr. Jay, and enquired after you. He had received Letters from my father; and had sent them to Congress. I was certain, there were some for me: I then went and found out Mr. Curson, who inform’d me he had seen you, the last day of May: but he had not a line for me. I was much surprised. I had supposed that your Pappa was so much engaged in business, that he had no time to write, but I could not conceive, why I had not one word from Mamma, nor from you. Perhaps you supposed I should have left New York before, the packet would arrive. I cannot account otherwise for your silence.
     
     
      22d
     
     Mr. van Berkel, with whom I dined to day, begins to expect his Daughter: he has certain information that she sail’d, from Amsterdam, the 2d. of May, in a Dutch vessel. She has now been nearly 12 weeks out, and consequently it is almost time for her to arrive. It is observed that there is here now a Dutch vessel, that sailed from Amsterdam 3 days before the ship that returned lately from China, sailed from Canton, and arrived here three days after her. I Drank tea this afternoon with Mr. Secretary Thomson.
     
     
      23d
     
     We were a dozen or 14 to day, who dined at General Knox’s. He lives about 4 miles out of the City. The Virginia and Massachusetts delegations Mr. and Mrs. Smith, Lady Duer, a Daughter of Lord Stirling, Miss Sears, Mr. Church, Coll. Wadsworth and Mr. Osgood, form’d our Company. You know almost all these persons. Lady Duer is not young, nor handsome. I saw but little of her: not enough to say any thing concerning her. Miss Sears has been ill, and looks pale, but is very pretty. She has the reputation of being witty, and sharp. I am sure she does not look méchante.
      
     
      24th
     
     I am very impatient to hear from you. The french packet for June will soon he expected. I hope you will not neglect that, as you did the English one: especially, if Mr. Williamos comes out, in her. The Day before yesterday, Mr. Gerry moved in Congress, that, Mr. Dana’s expences for a private Secretary, while he was in Russia, be allow’d him, and Congress resolved that those Expences should be paid.
     
     
      25th
     
     I have been strolling about the town, almost all day. The weather here, has been exceeding fine, all this Season: no extreme, heat; plenty of rain, and not too much. The Crops will be excellent, and if those in Europe, turn out as bad, as it was supposed they would when I came away, we may profit, very considerably, by ours. Fruit has not been so successful, as there has not been sufficient hot weather.
     
     
      26th
     
     I dined with the Delegates of the State of Virginia; Mr. Arthur Lee, left this Town in the afternoon. He was this day chosen, by Congress, to be one of the commissioners of the Treasury. Mr. Osgood is now in Town; and does not find it an easy matter to get clear, from the Confusion in which the late financier left the office.
     
     
      27th
     
     I breakfasted with Mr. Söderstrom the Sweedish Consul, at Mr. Gerry’s house. He arrived in town only a day or two ago, from Boston: all your friends there were well, when he left it. Dined at Mr. Ramsay’s with a large Company. General Howe, Mr. Gardoqui, Mr. Randon, Miss Susan Livingston &c. Miss Livingston passes for very smart, sensible young Lady; she is very talkative, and a little superficial I think. I cannot say I admire her. Miss Marshall is very agreeable: I cannot help pitying her, when I am told she is about to marry, that swarthy Don.
     At length after a passage of a little more than 12 weeks, Miss van Berkel, arrived two days ago at Philadelphia. Her father is gone to meet her. The young Ladies here are all very impatient to see her, and I dare say, that when she comes, remarks, and reflections, will not be spared on either side. The Beauties of this place, will triumph, but I hope with moderation.
      
     
      28th
     
     I have had a visit this morning from Dr. Crosby: he tells me he has received lately a letter from uncle Quincy, who was ill, almost all last winter, and is now only recovering. All the rest of our friends are well. The weather is much warmer than I have for many years been accustomed to: yet I hear every body say that there has been no hot weather this year. There is almost every day a morning, and an evening breeze, that are very refreshing, and temper agreeably the heat of the day.
     
     
      29th
     
     I expect to stay here about a week longer: but I am not yet determined whether to go in a packet to Rhode Island, and from thence by Land; or to go all the way by land through Connecticut. In the heat of the Season, a Journey by land would be more disagreeable than a voyage by water, and it would certainly be longer: but I am very desirous to see the fine Country between this and Boston. And there are many persons that I wish to see too. Upon the whole I rather think I shall go, by Land. We are in a great dearth of news: nothing of any Consequence is going forward. The merchants complain very much that trade is continually dying away, and that no business is to be done.
     
     
      30th
     
     The President had a large Company to dine with him: all gentlemen; he entertains three times a week, but never has any Ladies because he has none himself. His health is not in a very good state way, and I believe the Duties of his place, weary him much. He is obliged in this weather to sit at Congress from eleven in the morning, till near 4 afternoon, which is just the hottest, and most disagreeable part of the day. It was expected that Congress would adjourn during the dog days at least: but there is at present little appearance of it: they have so much business before them, that a recess, however short would leave them behind hand.
     
     
      31st
     
     I went with Mr. Jarvis, a brother of the gentleman you know, to Jamaica, upon Long Island; 12 miles from the town. We there had the pleasure of seeing Coll. Smith’s mother and Sister’s. I spent the day very agreeably. Mrs. Smith, has had Letters from her Son, since he arrived in London, in which he mentions having already seen you all. I am really very impatient to hear from you. Your Brother
     
      J. Q. Adams
     
    